196 P.3d 137 (2008)
164 Wash.2d 1026
STATE of Washington, Respondent,
v.
Neil GRENNING, Petitioner.
No. 81449-0.
Supreme Court of Washington.
October 2, 2008.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, Chambers, Fairhurst and Stephens, at its October 1, 2008, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied. Review of the issue raised in the answer to the petition for review is granted.
/s/ Gerry L. Alexander
Chief Justice